Upon consideration of the return to the rule issued in this cause, it is ordered by the Court that the constitutional writ of injunction heretofore issued by this Court in this cause on the 22nd day of February, 1933, be modified by permitting the appellee to pursue all permissible *Page 578 
remedies or proceedings, legal or equitable, now pending, or which he may desire to institute, looking to the discovery, impounding or subjecting of assets which may be applicable to the satisfaction of appellee's decree in the event the same shall be affirmed. It is further ordered that the constitutional writ aforesaid shall, from and after the entry of this order, be limited in effect to an injunction only against the final sale of any assets proceeded against, until further order of this Court.
It is further ordered that the cause be now taken up and considered by the Court on its merits, in view of the special matters brought to the attention of this Court in support of appellants' motion for issuance of a constitutional writ under Section 5 of Article V of the Constitution.
Constitutional writ modified in certain particulars.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.